Citation Nr: 0216941	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  92-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for total abdominal 
hysterectomy.  

2.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29 (2001) for surgery performed in 
February 1996.  

3.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 (2001) for surgery performed in 
February 1996.  

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for residuals of total abdominal 
hysterectomy and biopsies of the stomach and liver performed 
at a VA medical facility in February 1996.

5.  Entitlement to a disability rating greater than 30 
percent for systemic lupus erythematosus (SLE) before August 
30, 1996.  



REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty for training from March 1975 to 
May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1994, May 1996, October 1998, 
and July 2000 rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board issued remands in this case in March 1997 and July 
1999.  The case returns to the Board for final appellate 
review.  

The Board notes that the veteran also submitted a notice of 
disagreement with the RO's October 1994 denial of a total 
disability rating based on individual unemployability.  
However, she withdrew that appeal during her January 1995 
personal hearing.  See 38 C.F.R. § 20.204 (2002).  
Accordingly, the issue is not in appellate status.  

The Board's July 1999 remand indicated that a claim for 
service connection for hysterectomy was inextricably 
intertwined with the appeals seeking a temporary total 
disability rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 for 
the hysterectomy surgery.  The RO's July 2000 rating 
decision denying service connection constitutes an initial 
adjudication of the service connection claim.  However, it 
included the issue in its August 2000 supplemental statement 
of the case.  Moreover, the veteran has continued to express 
disagreement with the determination.  The matter is included 
on appeal before the Board.  

The veteran testified at a Board hearing before the 
undersigned Member in August 2002.  A transcript of that 
hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The competent medical evidence of record does not 
establish any relationship between the veteran's total 
abdominal hysterectomy and her service-connected SLE.   

3.  With respect to the February 1996 surgery, the veteran 
was not hospitalized for more than 21 days for treatment of 
a service-connected disability.    

4.  With respect to the February 1996 surgery, there was no 
requisite surgery or joint immobilization by cast resulting 
from treatment for a service-connected disability.    

5.  In February 1996 at a VA facility, the veteran underwent 
total abdominal hysterectomy with biopsies of the stomach 
and liver.

6.  The competent medical evidence of record does not show 
residual additional disability from the February 1996 
surgery.  

7.  Before August 30, 1996, the medical evidence of record 
shows three actual or possible exacerbations in November 
1993, July 1994, and November 1994.  The evidence does not 
show multiple joint or organ involvement.   


CONCLUSIONS OF LAW

1.  Service connection for total abdominal hysterectomy is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.310(a) (2001).    

2.  The criteria for a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29 for surgery performed in 
February 1996 have not been met.  38 C.F.R. § 4.29 (2001).     

3.  The criteria for a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 for surgery performed in 
February 1996 have not been met.  38 C.F.R. § 4.30 (2001).    

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for residuals of total abdominal hysterectomy and 
biopsies of the stomach and liver performed at a VA medical 
facility in February 1996 is not established.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2001).  

5.  The criteria for a disability rating greater than 30 
percent for SLE before August 30, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21 (2001); 38 C.F.R. § 
4.88b, Code 6350 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the October 1994, May 1996, October 1998, and July 
2000 rating actions, statements of the case dated in 
December 1994 and January 2000, and supplemental statements 
of the case dated from November 1995 to August 2000, the RO 
provided the veteran and her representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate her claims.  In addition, 
the RO's January 1998 letter specifically advised the 
veteran of the criteria for a claim under 38 U.S.C.A. § 1151 
and explained that it would obtain for her private medical 
evidence she identified and authorized to release.  
Similarly, in August 1998 and September 1999 letters, the RO 
identified evidence needed for the claim and again explained 
that it would obtained private medical evidence as 
identified and authorized by her.  The Board finds that the 
RO has afforded the veteran all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured all 
relevant VA treatment records and relevant medical 
examinations and opinions.  In response to the RO's requests 
for additional evidence, the veteran identified only two 
private medical providers.  Records from each physician have 
been associated with the claims folder.  Otherwise, the 
veteran alleges VA treatment only.  The Board is satisfied 
that there is no indication of relevant evidence outstanding 
and that additional assistance to the veteran would not 
reasonably aid in substantiating her claim.  38 U.S.C.A. § 
5103A (West Supp. 2002).   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeals.  Therefore, 
there is no indication that the Board's present review of 
the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


Service Connection for Hysterectomy

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Direct service connection 
requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).    

In addition, a disability is service-connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.  

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
A claim for secondary service connection requires medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  See generally Velez v. West, 
11 Vet. App. 148 (1998).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

VA medical records revealed a diagnosis of cervicitis in 
November 1988.  Chronic cervicitis is noted in records dated 
in September 1992 and October 1992.  According to the report 
of the November 1993 VA examination, the veteran related 
undergoing evaluation for abnormal hematocrit levels that 
she believed might be related to fibroid uterus with 
associated blood loss.  It was noted that the diagnosis of 
fibroid uterus was made in September.  The diagnosis of 
fibroid uterus was confirmed in subsequent records dated 
from January 1994.  A June 1994 ultrasound of the pelvis was 
interpreted as showing enlarged uterus consistent with 
multiple fibroids.  Notes dated in July 1994 indicated that 
she refused recommended surgery and began medical therapy to 
shrink the fibroids.  Notes dated in 1995 indicated that the 
medication did not work and that the veteran was considering 
surgery.    

VA medical records dated in February 1996 showed planned 
admission for total abdominal hysterectomy.  The veteran had 
known fibroid uterus with menorrhagia.  Complaints included 
intermittent dysmenorrhea, heavy periods for the previous 
five to six years with known anemia, and enlarged uterus 
with some stress urinary incontinence.  Medical history 
included abnormal Pap smear in 1970 with subsequent 
cryosurgery and normal tests, diagnosis of lupus in 1975, 
Chlamydia in 1980, and tubal ligation in 1990.  

The veteran alleges that the hysterectomy was related to her 
service-connected SLE.  In February 2000, the veteran was 
afforded a VA examination to address the question.  The 
examiner performed a detailed review of the veteran's 
medical history of SLE, as well as gynecologic problems, as 
shown by the evidence of record.  The examiner concluded 
that the veteran's hysterectomy for leiomyoma (fibroids) was 
not required because of symptoms related to SLE.  He 
explained that the pathology of the uterus revealed multiple 
leiomyomata without any report of vasculitis or vascular 
thromboses from antiphospholipid antibody syndrome.  
Moreover, he was unable to find in the literature an 
increased incidence of leiomyomata in patients with SLE.  It 
was noted that leiomyomata were the most common tumors in 
women and were more common in African-American females.  
Thus, the examiner opined that the veteran did not develop 
leiomyomas or required surgery for such due to SLE.  

Review of the claims folder reveals no contrary medical 
opinion of record.  In fact, none of the VA or private 
medical evidence of record contained any opinion or 
assessment linking the conditions necessitating the 
hysterectomy to service or the service-connected SLE.  The 
determination as to the etiology of the condition 
precipitating the hysterectomy is necessarily a medical 
question that must be answered by a trained medical 
professional.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  The Board acknowledges that the veteran 
has been employed as a licensed practical nurse.  However, 
in a January 1994 claim form, she reported receiving 
training for that position over a one-year period from 1981 
to 1982.  Completion of a one-year course to be a licensed 
practical nurse does not render the veteran's personal 
opinion as to the underlying cause of the hysterectomy 
competent medical evidence.  See generally Black v. Brown, 
10 Vet. App. 279 (1997) (opinion of a registered nurse 
regarding the etiology of heart attack was not competent 
medical evidence as there was no evidence that she had 
special knowledge regarding cardiology or that she 
participated in the veteran's care).  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for total abdominal hysterectomy.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a).   
    
 
Temporary Total Disability Ratings

The veteran seeks a temporary total disability rating 
related to the February 1996 hysterectomy under the 
provisions of 38 C.F.R. §§ 4.29 and 4.30.  A total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or other approved facility for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.   

In addition, a temporary total disability rating will be 
assigned when it is established by report at hospital 
discharge or outpatient release that specified conditions 
are met.  38 C.F.R. § 4.30.  A temporary total rating is 
assigned under 38 C.F.R. § 4.30 if treatment of a service-
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; or (2) surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a).  

In this case, the veteran seeks a temporary total disability 
rating under both 38 C.F.R. §§ 4.29 and 4.30 for the 
February 1996 surgery for total abdominal hysterectomy.  
However, as discussed above, service connection is not 
established for the hysterectomy or underlying condition 
necessitating the hysterectomy.  Because both 38 C.F.R. §§ 
4.29 and 4.30 apply only to periods of treatment for 
service-connected disability, a temporary total disability 
rating under either provision is not in order.  Thus, the 
appeals are denied.   


Compensation Pursuant to 38 U.S.C.A. § 1151

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(a) (2001).  In cases of medical or 
surgical care, proof of actual causation between the 
treatment and the injury is required.  38 C.F.R. 
§ 3.358(c)(1).  The "necessary consequences" of properly 
administered medical treatment to which the veteran 
consented are not compensable.  38 C.F.R. § 3.358(c)(3).  
Such consequences are consequences which are certain to 
result from, or were intended to result from, the medical 
treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, 513 U.S. 115, 118 (1994), 115 S.Ct. 552, 
556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  But see 38 U.S.C.A. 
§ 1151 (West Supp. 2002), as amended by Pub. L. No. 104-204, 
110 Stat. 2926 (effective for claims filed on or after 
October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of 
the veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in 
additional disability.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358(b).  The presence of additional injury is determined 
by comparing the state of the veteran's physical condition 
immediately preceding the injury with the subsequent 
physical condition resulting from the injury.  38 C.F.R. 
§ 3.358(b)(1).  With respect to surgical treatment in 
particular, a before-and-after comparison is made of the 
condition the surgery was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1)(ii).  Injury or aggravation that is merely the 
continuance or natural progression of the condition for 
which the treatment was authorized is not compensable 
additional disability.  38 C.F.R. § 3.358(b)(2).  

The veteran seeks compensation for alleged additional 
disability incurred during hysterectomy surgery in February 
1996 at a VA medical facility.  The March 1997 claim 
referred to residuals including stomach and liver damage, 
intestine damage, diarrhea, bladder condition with scarring 
and painful urination, pulmonary embolism with chest pain.  
Additional claimed residuals included painful and bleeding 
incision and gastroesophageal reflux disease (GERD) with 
heartburn.  

VA medical records dated in January 1996 reflected 
preoperative consultation.  It was suggested that, due to 
her history of anticardiolipin antibody, the veteran have 
postoperative anticoagulation therapy to reduce the risk of 
clotting.  The veteran presented in February 1996 for 
planned admission for hysterectomy.  The informed consent 
form signed by the veteran indicated that the surgery was to 
utilize an abdominal incision and involve removal of the 
uterus and fallopian tubes.  The expected benefit from the 
procedure was no further bleeding.  The risks listed were 
pain, infection, bleeding, need for possible blood 
transfusion, and need for further surgery, as well as other 
general surgical risks.  The form also specifically stated 
that, if the physician discovered a condition not known at 
the time of surgery, treatment that was necessary or 
desirable for the veteran's health was authorized.  The 
operative report revealed that removal of the uterus 
involved dissection of the bladder from the lower uterine 
segment.  During the surgery, the physician discovered a 
lesion on the right lobe of the liver and a mass on the 
stomach.  The liver mass was biopsied and the gastric mass 
was resected for biopsy.  There were no complications at any 
point in the procedure.  Pathology results from the liver 
biopsy showed possible hemangioma; results from the stomach 
biopsy showed ectopic pancreas.   

Records indicated that on the first postoperative day, the 
veteran experienced some chest discomfort.  It was noted 
that she was at high risk for clotting due to a history of 
anticardiolipin antibody and lupus.  A ventilation perfusion 
(VQ) scan showed a moderate probability of pulmonary 
embolus.  The veteran was therefore started on 
anticoagulation therapy.  She continued to report chest 
pain, although it was noted to be associated with movement 
and had a pleuritic component.  

Treatment records following the surgery reflected complaints 
of chest pain, painful urination, and some vaginal 
discharge.  Notes dated in April 1996 indicated that the 
veteran's hospitalization was complicated by pulmonary 
embolus secondary to SLE.  Records from May 1996 assessed 
the bladder disorder as possible adhesions versus dysuria 
secondary to decreased bladder capacity after surgery.  
However, a June 1996 pelvic ultrasound showed the urinary 
bladder to be unremarkable.  The veteran denied having any 
acid reflux in June 1996.  August 1996 notes indicated that 
chest pain was relieved by nitroglycerin.  An August 1996 
statement from VA medical staff related that the veteran was 
seen in July with complaints of occasional pain with 
urination and frequency.  Urinalysis was negative for blood 
or other abnormality.  Vaginal bleeding ended by February 
1997.  There was no recurrence of pulmonary embolus.  

On VA examination in February 2000, the veteran related 
having GERD but denied other complaints such as abdominal 
pain and diarrhea.  She also had vaginal dryness since the 
hysterectomy.  Past medical history included esophagitis and 
GERD with esophageal stricture documented by X-rays in 1985.  
Examination of the abdomen revealed well-healed scar and 
active bowel sounds.  There was no tenderness, guarding, 
rebound, or other abnormality.  The examiner commented that 
there was a higher incidence of pulmonary embolism after 
pelvic surgery.        

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against compensation under 
38 U.S.C.A. § 1151 for residuals of hysterectomy and 
biopsies of the stomach and liver.  38 U.S.C.A. § 5107(b).  
It is noted that the veteran's personal opinion as to the 
existence and etiology of any alleged residual, except to 
the extent amenable to lay observation, is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

Initially, the Board emphasizes that the veteran consented 
to removal of the uterus and fallopian tubes.  In addition, 
the informed consent form signed by the veteran authorized 
the physician to provide treatment for a condition unknown 
at the time of the surgery if such treatment was necessary 
or desirable for the veteran's health.  There is no 
suggestion in the medical evidence of record that biopsy of 
liver and stomach masses discovered during the hysterectomy 
was not necessary or desirable.  In any event, the evidence 
fails to demonstrate chronic additional disability resulting 
from the surgery.  There is no medical evidence 
demonstrating additional disability from stomach, liver, or 
intestine damage alleged by the veteran.    

Similarly, despite her assertions, medical records are 
negative for complaint or treatment for diarrhea.  In fact, 
the veteran denied any such problem during the recent VA 
examination.  With respect to GERD, the February 2000 VA 
examiner noted a history of the disorder with confirmed 
esophageal stricture many years prior to the 1996 
hysterectomy.  The veteran describes painful urination and 
alleges scarring of the bladder.  The Board notes that, 
inasmuch as the operative note states that removal of the 
uterus required dissection of the bladder from it, it is 
arguable that possible scarring of the bladder is a 
"necessary consequence" of the hysterectomy.  38 C.F.R. 
§ 3.358(c)(3).  In any event, the evidence of record shows 
that the urinary bladder is normal.  The record also 
reflects that incisional pain and bleeding stopped within a 
relatively short time after the surgery and demonstrates no 
residual additional disability.  

Finally, although hospital records indicate that the veteran 
developed a pulmonary embolus following the hysterectomy, 
the evidence does not reflect any additional disability 
resulting therefrom.  That is, there is no residual 
pulmonary deficit or other abnormality suggesting that the 
veteran did not completely recover.  Moreover, there has 
been no recurrence, such that any continuing chest pain 
cannot be linked to pulmonary embolus.  In addition, VA 
medical records in the claims folder document complaints of 
chest pain prior to the February 1996 surgery.  The Board 
also notes that, despite the VA examiner's comment that 
there is a higher incident of pulmonary embolus with pelvic 
surgery, there is no evidence that the hysterectomy actually 
caused the embolus.  38 C.F.R. § 3.358(c)(1).  In fact, 
preoperative consultation and the hospitalization report 
reflect the opinion that the veteran's SLE and history of 
anticardiolipin antibody rendered her susceptible to 
clotting.    

In summary, the Board finds no competent medical evidence of 
additional residual disability resulting from the February 
1996 hysterectomy with liver and stomach biopsies performed 
at a VA facility.  As the preponderance of the evidence is 
against the claim, the appeal is denied.  


Increased Disability Rating for SLE before August 30, 1996

Factual Background

The RO granted service connection for chronic SLE in a July 
1976 rating decision.  At that time, it assigned a 10 
percent disability rating.  That evaluation was continued in 
subsequent rating actions and confirmed by the Board in a 
March 1986 decision.  The RO increased the disability rating 
to 30 percent effective August 1987 in a February 1989 
rating decision.  The RO continued that evaluation in rating 
actions issued in 1991.  

The veteran applied for an increased rating in October 1992.  
In a June 1993 rating decision, the RO denied her claim.  
Although it provided notice of the decision, the veteran did 
not initiate an appeal of the decision within the requisite 
time period.  See 38 C.F.R. § 20.302(a) (2002) (time limit 
for filing notice of disagreement).  

The veteran was afforded a VA examination in November 1993.  
She related that she attended school full-time, which 
included about 20 hours per week of homework.  She believed 
she was currently having a flare of SLE due to development 
of butterfly rash.  The rash she had one or two weeks before 
had resolved.  She denied any kidney problems due to SLE.  
The veteran also described intermittent back pain and 
stiffness.  She was unable to stand for prolonged periods or 
to lift more than 10 pounds.  The veteran had not recently 
taken medications for SLE and never used systemic steroids.  
She had not given up any sports because of SLE.  She 
sometimes had trouble dressing when a flare caused swollen 
hands, though this last occurred two years ago.  Examination 
revealed hyperpigmented areas on the anterior trunk and the 
upper inner arm.  The lesions measured about 0.5 centimeters 
(cm) and were nontender and nonpruritic.  Range of motion of 
the low back was limited on all maneuvers except forward 
flexion but without pain on motion.  The remainder of the 
examination was essentially normal.  X-rays of the lumbar 
spine were normal.  The diagnosis included chronic SLE, 
possible acute flare-up at this time with history of recent 
butterfly rash and current trunk rash with limitation of 
function.  Laboratory tests showed anemia, elevated 
sedimentation rate, and abnormal antinuclear antibody (ANA).  

The RO's October 1994 rating decision denied an increased 
rating for SLE.  In her November 1994 notice of 
disagreement, the veteran related that she was taking three 
medications for SLE and that the disorder had been out of 
remission for several months.  She had kidney problems and 
took a diuretic to help her urinate.    

VA medical records dated in June 1993 reflected a brief 
hospitalization for left-sided facial pain and skin lesions 
and neck pain, diagnosed as herpes zoster.  Pelvic 
ultrasound performed in December 1993 revealed mild right 
kidney hydronephrosis.
In June 1994, the veteran complained of right ankle pain and 
swelling.  The joint was normal to physical examination and 
X-rays.  A June 1994 echogram of pelvis showed kidneys with 
no significant hydronephrosis.  Notes dated in July 1994 
showed that the veteran complained of left ankle pain, 
fatigue, and lower extremity swelling.  There was no fever 
or rash.  The assessment was possible activity of SLE.  It 
was also noted that November 1993 laboratory results were 
suspicious for hemolytic anemia.  July 1994 laboratory tests 
showed elevated sedimentation rate.  The veteran presented 
in November 1994 with symptoms including fatigue, alopecia, 
and right shoulder and wrist pain, though improved from the 
past week.  The assessment was probable mild flare of SLE.  
 
VA records dated in March 1995 showed complaints of jaw pain 
and left ankle pain and swelling.  The jaw was normal on 
examination.  Left ankle swelling was confirmed but the 
joint was otherwise normal.  The assessment was stable SLE.  
There were continued ankle complaints in May 1995.  The 
physician stated that the SLE was stable.  A July 1995 
ultrasound of the kidneys showed mild hydronephrosis.  Notes 
dated in August 1995 showed continued ankle complaints.  
However, there was no rash, fever, or hot or swollen joints.  
The veteran again presented with chest and jaw pain in 
November 1995.  There was no fever, rash, joint abnormality, 
or Raynaud's syndrome.  SLE was assesses as stable.  Records 
dated in December 1995 reflected an acute pain reaction 
caused by exposure to cold.  

Additional VA treatment records dated in February 1996 found 
that SLE was stable, without swollen joints, rash, or lower 
extremity edema.  Notes from May 1996 reflected the 
veteran's history of SLE manifested by fatigue and hemolytic 
anemia.  There were no central nervous system or renal 
symptoms or vasculitis.  She had been off Plaquenil for 
several months due to headaches.  There was no current rash.  
The physician stated that SLE seemed quiescent at this time.  
June 1996 laboratory tests showed moderately elevated 
anticardiolipin immunoglobulin G (IgG) and elevated partial 
thromboplastin time (PTT), which was consistent with 
antiphospholipid syndrome.  However, it was noted that the 
veteran was still on anticoagulation therapy.  A June 1996 
ultrasound of the kidneys was normal.  Notes dated in August 
1996 indicated that physical examination was unremarkable.  
Additional records from August 1996 reflected complaints of 
occasional painful urination with frequent voiding even with 
minimal fluid intake.  Urinalysis was negative.  Also in 
August 1996, the veteran reported having right shoulder 
pain.  There was no fever, weight loss, skin rash, or 
Raynaud's syndrome.   

Records from J. Ballard, M.D., indicated that she evaluated 
the veteran in August 1996 for work-related right shoulder 
injury.  She was initially seen at VA and told she had a 
pinched nerve.  There was no reference to a history of SLE.  
The assessment was overuse syndrome of the right shoulder.  
A March 1997 statement from G. Kohake, M.D., disclosed that 
the veteran had work-related injury to right upper back and 
shoulder in August 1996.  Dr. Kohake noted the underlying 
SLE in determining the extent of impairment of the right 
shoulder, and observed that left shoulder range of motion 
was reduced.  

The veteran testified at a personal hearing in January 1995.  
The SLE had worsened since the last disability rating 
increase.  As of January 1994, she had hemolytic anemia, 
hair loss, arthritic swelling, and increased fatigue.  In 
late 1993, she began taking medications again.  The veteran 
related that, although she had registered to go to school 
full time, fatigue from the SLE caused her to reduce her 
course hours.  She was able to take more courses when they 
were in blocks, rather than every day.  She added that she 
had not participated in any sports since she was a teenager.  
Fatigue from the SLE precluded much household activity.  The 
veteran still took medications she believed were for SLE-
related problems: Maxzide for swelling and hypertension, 
postassium supplements to counteract the effects of the 
Maxzide, Ranitidine for gastric reflux, iron tablets for 
anemia, and hydrochloroquine for arthritis and swelling.  
The veteran woke with a fever two or three days a week.  She 
dealt with fatigue daily.  Other symptoms generally 
manifested only during a flare-up of SLE.  Flares could last 
for months.     

In an October 1998 rating action, the RO increased the 
disability rating for SLE to 80 percent effective from 
August 30, 1996.  The subsequent July 2000 rating action 
increased the evaluation to 100 percent from August 30, 
1996.  
Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to August 30, 1996, SLE is evaluated as 30 percent 
disabling.  38 C.F.R. 
§ 4.88b, Diagnostic Code (Code) 6350.  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
disorders including systemic and immune disorders, effective 
August 30, 1996.  See 61 Fed. Reg. 39,873 (July 31, 1996) 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, when amended regulations expressly state 
an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to August 30, 1996, the Board may apply 
only the previous version of the rating criteria.  As of 
August 30, 1996, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

The Board observes that the current evaluation of 100 
percent for SLE is effective from August 30, 1996, the date 
of the amended regulations.  Accordingly, consideration for 
an increased rating prior to that date may involve only the 
prior version of the rating criteria.  Because the RO 
addressed those criteria in its original denial, the Board 
may similarly do so.  Bernard, 4 Vet. App. at 392-94.  

Under the previous version of Code 6350, a 30 percent rating 
is assigned for SLE with exacerbations of a week or more two 
or three times a year; or with symptomatology productive of 
moderate impairment of health.  A 60 percent rating is in 
order when there SLE is chronic with frequent exacerbations 
and multiple joint and organ manifestations productive of 
moderately severe impairment of health.  When SLE is less 
than totally incapacitating, but symptom combinations are 
productive of severe impairment of health, an 80 percent 
evaluation is warranted.  Finally, a 100 percent rating is 
for application when SLE is acute with constitutional 
manifestations associated with serous or synovial membrane 
or visceral involvement or other symptom combinations, and 
is totally incapacitating.  38 C.F.R. § 4.88b, Code 6350 
(1996).  The Note to Code 6350 specifies that joint, renal, 
pleural, and other residuals are to be rated under the 
appropriate system and not to be combined with ratings under 
Code 6350.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent before August 30, 1996.  38 C.F.R. § 
4.3.  The medical evidence of record reflects actual or 
possible exacerbations or flares in November 1993, July 
1994, and November 1994.  Thereafter, the SLE is assessed as 
stable, inactive, or quiescent.  In fact, records of regular 
visits after November 1994 continue to reflect complaints of 
fatigue and ankle pain, but are otherwise negative for rash, 
fever, joint abnormality, Raynaud's syndrome, or weight 
loss.  In addition, there is no evidence of central nervous 
system or renal symptoms or other organ manifestation of 
SLE.  The findings of right kidney hydronephrosis are 
intermittent rather than chronic and not associated with 
SLE.  Finally, right shoulder symptoms beginning in August 
1996 are shown by private medical evidence to be primarily 
associated with work-related overuse injury, rather than any 
exacerbation of SLE.  Therefore, the Board cannot conclude 
that the overall disability picture for SLE manifested prior 
to August 30, 1996 more closely approximates the criteria 
for a 60 percent rating under Code 6350, i.e., frequent 
exacerbations and multiple joint and organ manifestations 
productive of moderately severe impairment of health.  
38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization 
or marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Evidence of record for the 
applicable time period is negative for any hospitalization 
for SLE-related problems.  In addition, the record shows 
that the veteran was able to work and was working for some 
of the time period at issue.  As discussed above, the 
veteran was working in July or August 1996 when she incurred 
a right shoulder injury.  Previously, the veteran was taking 
college classes.  Although she has testified that SLE 
significantly impacted her ability to function, largely due 
to constant fatigue, the evidence as a whole does not 
reflect such severe disability that affects earning capacity 
in a way not already contemplated by schedular compensation.  
See 38 C.F.R. § 4.1 (VA's rating schedule is based on the 
average impairment of earning capacity).    
   
In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
The record shows three actual or possible exacerbations in 
the several years before August 30, 1996, without multiple 
joint or organ involvement or manifestations.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 30 percent for 
chronic SLE before August 30, 1996.  The appeal is denied.  


ORDER

Service connection for total abdominal hysterectomy is 
denied.  

A temporary total disability rating pursuant to 38 C.F.R. § 
4.29 for surgery performed in February 1996 is denied.  

A temporary total disability rating pursuant to 38 C.F.R. § 
4.30 for surgery performed in February 1996 is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
total abdominal hysterectomy and biopsies of the stomach and 
liver performed at a VA medical facility in February 1996 is 
denied.  

A disability rating greater than 30 percent for SLE before 
August 30, 1996 is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

